Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed August 11, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00369-CV



                         IN RE JUAN CANO, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                       County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1178374

                        MEMORANDUM OPINION

      On May 23, 2022, relator Juan Cano filed a petition for writ of mandamus in
this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Miryea Ayala,
presiding judge of the County Civil Court at Law No. 4 of Harris County, to vacate
the county court’s May 10, 2022 order of transfer to district court. In his sole
issue, Cano contends that the county court abused its discretion in ordering the
transfer and consolidation and that Cano is entitled to relief because he does not
have an adequate remedy by appeal. We conditionally grant the petition.
                                     BACKGROUND

      On November 22, 2021, Cano sued Devon Denbina in Harris County Civil
Court at Law No. 4 for theft of Cano’s personal property. In Cano’s original
petition, he alleges that in June 2021, “to protect his granddaughter from ongoing
abuse while she is in [Denbina’s] possession,” he provided his teenage
granddaughter “his phone, phone charger, and monthly phone service for her
personal use.”     According to Cano, on November 7, 2021, Denbina took
possession of the phone without Cano’s consent and has refused to return the
property to Cano despite written demand for its return.           Cano asserts that
Denbina’s appropriation of Cano’s property is unlawful and is actionable under the
Texas Theft Liability Act. See Tex. Civ. Prac. & Rem. Code Ann. § 134.001–.005.

      In February 2022, Denbina filed a motion to consolidate and motion to
transfer in both the county court suit and in a suit affecting the parent-child
relationship (“SAPCR”) pending in the 310th Judicial District Court of Harris
County between Cristina Denbina and Devon Denbina, parents of O.R.D. Denbina
argued that “[t]he claims being asserted arise from the very same facts as exist in
the modification cause of action.”

      Cano opposed the motion in county court, noting in his response that
Denbina failed to attach any evidence, pleadings, or an affidavit factually
supporting the motion and did not cite any case law supporting a legal basis for
consolidation. Cano further argued that the two cases involve different parties and
different issues. In the district court, Cristina filed her opposition to the transfer
and consolidation. Cristina argued that the cases are factually and legally distinct.
Namely, Cano sued Denbina in county court for theft; Cano is not a party to the
district court action; Cano is not seeking parental rights, or child support, or any
other parenting plan modification in the SAPCR. Thus, Cristina maintained there
was no basis for transfer and consolidation of the two underlying cases.

                                          2
      On April 6, 2022, the district court denied Denbina’s motion to transfer and
motion to consolidate. Two days later, on April 8, 2022, the county court denied
Denbina’s motion to transfer and motion to consolidate.

      Thereafter, on May 10, 2022, the district court sua sponte voided the order
denying Denbina’s motion. A May 10, 2022 docket sheet entry of the district court
provides that “[a]fter further consideration and consultation with Judge Miryea
Ayala (Harris County Civil Court at Law No. 4), case # 1178374 will be
transferred and consolidated into 2009-00064.” Additionally, on May 10, 2022,
the county court signed an order of transfer to district court, noting that the county
court “reconsidered the requested transfer of this matter to District Court for
possible consolidation with a pending action in district court.”

      On May 23, 2022, Cano filed his petition for writ of mandamus as well as a
motion for temporary relief and stay in this Court. We requested that the real party
in interest respond to both the motion to stay and the petition; however, the real
party in interest did not respond to either the motion for temporary relief or the
petition for writ of mandamus. On June 15, 2022, the Court denied the motion for
temporary relief.

                        MANDAMUS STANDARD OF REVIEW

      Ordinarily, to be entitled to a writ of mandamus, the relator must show that
the trial court clearly abused its discretion, and that the relator lacks an adequate
remedy by appeal.      In re Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (orig.
proceeding) (per curiam). A trial court abuses its discretion if it acts arbitrarily,
unreasonably, or without regard to guiding legal principles.        In re J.B. Hunt
Transp., Inc., 492 S.W.3d 287, 293–94 (Tex. 2016) (orig. proceeding). A trial
court has no discretion in determining what the law is or in applying the law to the
facts. Id. at 294; In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex.
2004) (orig. proceeding). Thus, the trial court’s failure to analyze or apply the law

                                          3
correctly constitutes an abuse of discretion. See In re Nationwide Ins. Co. of Am.,
494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding).

      Relator also must demonstrate that he does not have an adequate remedy at
law, such as a remedy by an appeal. See In re J.B. Hunt Transp., 492 S.W.3d at
299. The adequacy of appeal as a remedy for an alleged clear abuse of discretion
in an interlocutory ruling involves a balance of jurisprudential considerations that
“implicate both public and private interests.” In re Ford Motor Co., 165 S.W.3d
315, 317 (Tex. 2005) (orig. proceeding) (per curiam) (internal quotations omitted);
see also In re Prudential Ins. Co., 148 S.W.3d at 136. We determine the adequacy
of an appellate remedy by balancing the benefits of mandamus review against the
detriments. See In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.
proceeding) (per curiam); In re Prudential Ins. Co., 148 S.W.3d at 136.

                           TRANSFER/CONSOLIDATION

      In a singular issue, Cano contends that the county court abused its discretion
in ordering the transfer/consolidation to district court. Cano argues that the county
court did not have any basis to transfer and consolidate the Theft Liability Act suit
and the SAPCR suit because there are no common issues of law or fact.

      Rule 174(a) of the Texas Rules of Civil Procedure provides that “[w]hen
actions involving common question of law or fact are pending before the court,” a
court “may order all actions consolidated.” Tex. R. Civ. P. 174(a). Consolidation
“involves merging separate suits into a single proceeding under one docket
number.” Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 432 (Tex. App.—
Houston [1st Dist.] 2007, no pet).

      A trial court has broad discretion, but not unlimited discretion, to consolidate
cases with common issues of law or fact. See In re Hous. Livestock Show &
Rodeo, Inc., No. 01-18-00825-CV, 2019 WL 2376120, at *5 (Tex. App.—Houston
[1st Dist.] June 6, 2019, orig. proceeding) (mem. op.) (citing In re Woodward,
                                          4
No. 12-16-00032-CV, 2016 WL 1731473, at *2 (Tex. App.—Tyler Apr. 29, 2016,
orig. proceeding) (mem. op.); In re Gulf Coast Bus. Dev. Corp., 247 S.W.3d 787,
794 (Tex. App.—Dallas 2008, orig. proceeding); Lone Star Ford, Inc. v.
McCormick, 838 S.W.2d 734, 737 (Tex. App.— Houston [1st Dist.] 1992, writ
denied)). In determining whether to consolidate, the trial court must “exercise a
sound and legal discretion within limits created by the circumstances of the
particular case” and consider whether the legal rights of the parties will be
prejudiced by consolidation. Gulf Coast, 247 S.W.3d at 794.

       A trial court may consolidate actions that relate to substantially the same
transaction, occurrence, subject matter, or question. Id. “The actions should be so
related that the evidence presented will be material, relevant, and admissible in
each case.” Id. A trial court may abuse its discretion by “incorrectly resolving the
relatedness issue or by consolidating cases when the consolidation results in
prejudice to the complaining party.”      Id. (internal quotations omitted).    “The
central and primary requirement for consolidation of actions as directed by rule
174(a) is that there must exist common issues of law or fact in both cases.” Id. at
795.   “Consolidation is improper ‘if the parties and issues differ.’”         Hous.
Livestock Show & Rodeo, 2019 WL 2376120, at *5 (quoting Hong Kong Dev.,
229 S.W.3d at 439).

       Here, the record supports Cano’s contention that transfer and consolidation
of the two underlying cases was improper because the lawsuits do not have
common issues of law and fact in both cases. The county court case alleges a
cause of action against Denbina for theft and seeks monetary relief. The district
court case is a SAPCR between Cristina and Denbina involving the custody rights
and possession of their minor child. Even if the cases have some relation through
the parties’ relationship with the minor child, the operative facts and applicable law
in each case differ. Moreover, Cano contends that the transfer and consolidation of
the two cases results in delay and prejudice to Cano.          Cano maintains that
                                          5
discovery is complete in the county court theft case, mediation has been ordered,
and trial has been set. Cano asserts, however, that the SAPCR suit has been
pending for more than a year, has costly witnesses, an amicus, and is proceeding
under a more burdensome discovery level. Given the record before us, judicial
economy is not served by transfer and consolidation. Absent common issues of
law and fact and with the evidence of prejudice to Cano, transfer of the case from
county court to district court and consolidation of the two cases in the 310th
district court was improper. The county court abused its discretion in transferring
the case to district court for the consolidation of the two suits. See Hous. Livestock
Show & Rodeo, 2019 WL 2376120, at *6; Gulf Coast, 247 S.W.3d at 796.

      Additionally, Cano contends that he has no adequate remedy by appeal. “An
appellate remedy is ‘adequate’ when any benefits to mandamus review are
outweighed by the detriments.” In re Prudential Ins. Co., 148 S.W.3d at 136.
“There is no definitive list of when an appeal will be ‘adequate,’ as it depends on a
careful balance of the case-specific benefits and detriments of delaying or
interrupting a particular proceeding.” In re Gulf Expl., LLC, 289 S.W.3d 836, 842
(Tex. 2009) (orig. proceeding). On the record before this Court, we conclude there
is no adequate remedy at law and that mandamus is appropriate to cure the
improper transfer and consolidation. See Houston Livestock Show & Rodeo, Inc.,
2019 WL 2376120, at *6; Gulf Coast, 247 S.W.3d at 797.

                                    CONCLUSION

      We hold that Cano has established that the county court abused its discretion
by ordering the transfer and consolidation and that Cano does not have an adequate
remedy by appeal. Therefore, we conditionally grant the petition for writ of
mandamus, and direct the county court to vacate its May 10, 2022 order of transfer
to district court. We are confident the county court will act in accordance with this
opinion and the writ will issue only if the county court fails to comply.

                                          6
                                  PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Wilson.




                                         7